Citation Nr: 0105857	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee as a residual of an inservice injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from June 1943 to November 1943.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which entitlement to service 
connection for internal derangement of the left knee was 
denied.


REMAND

In April 2000 the Board remanded this matter for a VA 
orthopedic examination by a qualified physician.  The 
examiner was to provide an opinion regarding the veteran's 
degenerative arthritis of the left knee.  Although the 
examiner provided the requested opinion there is no 
indication that the examiner reviewed the claims folder, 
including the service medical records or that the RO made the 
claims folder available to the examiner prior to the 
examination.  An examination should include a review of "the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Green 
v. Derwinski, 1 Vet. App. 121 (1991), which required that the 
records of prior treatment be taken into account at the time 
of an evaluation.  See also VAOPGCPREC 20-95 (July 14, 1995).  

The Board specifically indicated in the April 2000 remand 
that the claims folder be made available to the examiner 
prior to the examination and the examiner was specifically 
asked to indicate in the examination report that the folder 
had been reviewed.  According to Stegall v. West, 11 Vet. 
App. 268 (1998), when a case is remanded by either the Court 
or by the Board, a veteran has, as a matter of law, the right 
to compliance with that remand.  Since the Board must ensure 
that the instructions of a remand are complied with, failure 
to do so would constitute error on the part of the Board.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician.  After reviewing all 
the evidence of record, to include the 
veteran's service medical records, the 
examiner should render opinions as to the 
following:

a.  Whether the veteran has systemic 
degenerative hypertrophic arthritis of 
the left knee versus arthritis due to 
trauma of the left knee.

b.  If the veteran has systemic 
degenerative hypertrophic arthritis of 
the left knee then is there any 
scientific basis for determining that 
this arthritis is related to the 
inservice left knee trauma?

c.  If the veteran has traumatic 
arthritis of the left knee then is it 
more likely than not that the traumatic 
arthritis is due to his inservice left 
knee trauma versus the genu valgus 
deformity of the left knee?  

A complete rationale for all opinions 
expressed should be provided.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
claims folder is to be made available to 
the examiner prior to the examination, 
and the examiner is asked to indicate in 
the examination report that the claims 
folder has been reviewed.

2.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

